Citation Nr: 1509172	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the character of the Appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Lydia Vang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Appellant served on active duty from November 2007 to August 2012 and was discharged from the United States Marine Corps under other than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2013, the Appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

The Appellant was absent without official leave (AWOL) for 228 days without compelling circumstances which might excuse his absence.


CONCLUSION OF LAW

The character of the Appellant's discharge from service is a bar to receipt of VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12(b), (c)(6), (d)(1), (d)(4) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In October 2012, the RO sent the Appellant a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical and service personnel records have been obtained and considered.  As the issue before the Board is one which hinges on statutory interpretation of eligibility requirements, as opposed to medical evidence, no VA examination was necessary to resolve the matter.  

As VA satisfied its duties to notify and assist the Appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Governing Law and Regulations

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  38 U.S.C.A. § 1110; Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

A person seeking to establish Veteran status must do so by a preponderance of the evidence, and the benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that determination of status. 

When a serviceman receives an "other than honorable" discharge, VA must decide whether the character of such discharge is honorable or dishonorable (not qualifying for VA benefits). 

Benefits are not payable where the former service member was discharged or released under specific conditions, including as a result of being AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(6).  This bar to benefit entitlement does not apply if the former service member demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  Id.  

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (1) length and character of service exclusive of the period of prolonged AWOL, especially if of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation; (2) reasons for going AWOL such as family emergencies or obligations or similar type of obligations or duties owed to third parties; and, (3) whether there was a valid legal defense which would preclude a conviction of AWOL under the Uniform Code of Military Justice (UCMJ).  38 C.F.R. § 3.12(c)(6)(i) - (iii).

Reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted.  Hardship or suffering incurred as a result of service-incurred disability is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged period of AWOL began.  38 C.F.R. § 3.12(c)(6)(ii).


Facts and Analysis

The Appellant's DD Form 214 shows that he was given an "other than honorable" discharge from service.  The record shows that separation proceedings were triggered after he surrendered in Nebraska following a period of 228 days AWOL from his assigned duty station in California.

When a serviceman has been given an "other than honorable discharge," VA must determine whether VA benefits are still payable by deciding whether the character of such discharge is actually honorable or dishonorable (although VA's determination is not binding on the service department).  The Appellant here asserts that his discharge should not be considered dishonorable based on the nature and circumstances of the discharge.  Specifically, he asserts that he was harshly penalized in service for the functional impact of injuries sustained in service and that at the time of his initial failure to report for duty he was concerned for his health and possibly his life because of medical treatment denied him by the Marine Corps.  Further, he argues that the discipline depicted in his service personnel record prior to his AWOL period was never formalized and that the behavior noted was ultimately excused.  In addition, he points to the fact that the Marine Corps made no effort to find him during the several months he was AWOL, an indication that his absence was not of serious concern, and that his service separation was both rushed and conducted outside normal channels, another sign that his commanders knew it was improper.  

Given the length of the Appellant's AWOL status, i.e., more than 180 days, he is statutorily barred from obtaining VA benefits unless he can present a compelling reason for his absence.  The Board will evaluate his reasons and arguments based on the provisions of 38 C.F.R. § 3.12(c)(6)(i) - (iii), regarding the nature of his other service, the reasons for his departure, and any legal defense to being considered AWOL.

The Veteran's total period of service (which does not include his time AWOL or his time incarcerated for being AWOL) is three years, nine months, twenty-two days, of which three years, four months, and seventeen days were served prior to his prolonged AWOL period.  During this time, the record shows that Appellant incurred three (3) non-judicial punishments, to include an incident of disrespecting a non-commissioned officer (February 2009), reporting more than 5 hours late for formation (March 2010), and an unauthorized absence based on failure to report on time to an alternate location (August 2010).  He was denied advancement in June 2010 and August 2010 based on "poor judgment, lack of maturity, and lack or [sic] responsibility.  The record does show that he received a letter of appreciation from his commanding officer in April 2010 for his involvement in a school tour of the base and willingness to answer questions.

Medical records show that he failed to report for treatment or to respond to phone calls regarding his absence from treatment with both military and civilian contract providers in the month prior to his prolonged AWOL period.  In March 2011, the Veteran's physician resorted to calling the Appellant's commander about the seriousness of the necessary treatment and was assured that his command would escort him to the clinic. 

The regulation states that VA should evaluate the length and character of service exclusive of the period of prolonged AWOL and that such service "should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation."  38 C.F.R. § 3.12(c)(6)(i).  The Appellant submitted a detailed written statement which, unfortunately, contained no discussion of the disciplinary actions prior to his AWOL period.  The non-judicial punishment documents in his service personnel file all indicate that he declined to provide any sort of statement or explanation of his behavior.  He has stated in other documents that the charge of disrespecting a non-commissioned officer was related to that individual questioning his fitness for duty and that it was not anyone in his chain of command.  Otherwise he has stated that no formal charges were filed on the actions and that VA should therefore not consider them in this matter.  The determination not to pursue formal charges is clearly denoted by the fact that these were "non-judicial" punishments; however, they must be considered in evaluating the merits of the Appellant's service.  In light of the Appellant's disciplinary history and denial of advancement in his first three years of service, the Board cannot find that such service was faithful and meritorious, although it may have been honest and of benefit to the Nation. 

The Board has also considered the Appellant's reason for going AWOL as related in his testimony at hearing and in a lengthy written statement submitted in March 2013.  The record clearly shows that the Appellant incurred injuries in service that required extensive medical treatment.  Specifically, he suffered a tear of his left anterior cruciate ligament in August 2008 which eventually led to knee surgery in March 2009.  He was evaluated on different occasions by medical boards in relation to possible separation from service.  Also, in September 2010 he was in a serious motor vehicle accident, sustaining blunt force trauma to the abdomen which caused a lacerated spleen, injury to the small bowel requiring a resection, pleural effusion, and rib fractures.  Later he was found to have septic synovitis of the knee, an infectious type of arthritis, in March 2011.  Each of these medical incidents resulted in at least some recommendation of limited duty, although several notations in the file indicate that the Appellant lost or did not submit the limited duty paperwork provided by his physician.  

The Appellant has stated that his command refused to recognize his limitations and that he was still expected to perform duties more strenuous than his doctors permitted, which caused continued exacerbation of the conditions.  He has stated that he was not allowed to drive during these light duty periods and that his unit was to provide him transportation to his appointments, but did not do so.  He finally decided that he was sick and depressed, that he had no ride to work, so he would just stay home and not report to formation.  The Marine Corps did not contact him and after a month he decided to return to his parents' home in Nebraska because he felt he "had no other options and that my life was in jeopardy."  In February 2012 he turned himself in to the local authorities in Nebraska because he felt better except for his knee and the symptoms related to his car accident.  He stated that he was gone for approximately 9 months and the Marine Corps did not try to contact him at any time.

The Board has, as required, considered the Appellant's reasons for going AWOL based on what is known of his state of mind at the time and the suffering related to his injuries sustained in service.  The serious nature of the Appellant's knee and abdominal injuries is acknowledged, although the service treatment records do not reflect any long-term functional impairment from them, and many indicate that he was released without limitations.  A review of the treatment records associated with the Appellant's injuries in service does not show that he ever reported to his medical providers that his duties were causing him additional pain or that the recommendations of limited duty were rejected by his superiors.  On the other hand, it does appear that his command required postponement of his initial knee surgery for several weeks so that he could participate in training and that the February 2011 knee surgery for septic arthritis was performed without the approval of his command.  At the late March 2011 appointment to which he was escorted by his command at the request of his physician, he was cautioned about the seriousness of his infection and the fact that his noncompliance with the doctor's instructions could result in worsening of his infection or possibly death.

Based on these considerations, the Board is willing to accept that the Appellant had some concern for his health and possibly his life and felt that these concerns should take precedence over his Marine Corps duties.  However, the Appellant's detailed statement of his alleged mistreatment in service leading to his decision to go AWOL does not discuss, even in passing, whether he actually sought or received medical treatment for his knee and abdominal conditions during his nine month absence.  Indeed, he stated that when he surrendered to the local sheriff in Nebraska he "felt better except for my knee" and the residuals of his car accident.  No information whatsoever has been provided with regard to what the Appellant did during his prolonged AWOL period other than travel from California to Nebraska.  This glaring omission undermines the evidentiary weight which might otherwise be afforded to his statements.

Finally, the Board has considered whether the Appellant has a compelling reason for his prolonged AWOL period which would preclude a conviction under the UCMJ.  The issue of AWOL is addressed by Article 86 of the UCMJ, found at 10 U.S.C.A. § 886, and states that unauthorized absence or AWOL status shall be punished as a court martial may direct.  Defenses relevant to specific offenses are found in the Manual for Courts Martial (MCM).  http://www.marines.mil/Portals/59/Publications/MCM2012.pdf.  Elements of the offense of AWOL require knowledge that the service member was supposed to be in a specific location at a specific time but was absent through his own actions, and proof of specific intent is not required.  MCM, Part IV (Punitive Articles), ¶10(c)(1), (2)(2012).  The most pertinent defense to the Appellant's case would be one related to his state of health.  The manual specifically states that the status of AWOL is not changed by an inability to return through sickness, lack of transportation facilities, or other disabilities.  Rather, any factors which can be considered to render "all or part of a period of unauthorized absence" "in a sense enforced or involuntary" are to be considered in the disposition or sentencing imposed.  MCM, Part IV, ¶10(c)(6)(2012).

In sum, based on the evidence and considerations set forth above, the Board does not find it sufficient to grant the Appellant entitlement to VA benefits despite his other than honorable discharge.  The first factor to consider is not helpful, as the Appellant cannot be said to have had a faithful and meritorious service career, rendering the length and quality of his service a neutral element in the equation.  While the Appellant may have had a strong reason for going AWOL related to the need for treatment for his injuries, the Board finds that it is outweighed by the fact that he has never presented evidence regarding his activities - to include whether he obtained medical treatment for his injuries - during his prolonged AWOL period and by the length of his AWOL period.  Finally, the UCMJ and the MCM do not support the conclusion that the Appellant had a valid legal defense for his AWOL status.  Even his health issues would be at most a factor for consideration in sentencing; they would not preclude a conviction.  In weighing the considerations of 38 C.F.R. § 3.12(c)(6)(i) - (iii), the Board finds that the overall picture does not yield a compelling reason for the Appellant's prolonged period of AWOL.

The Board notes that the Appellant has not applied to the Department of Defense for an upgrade in the character of his discharge.  As the undersigned Veterans Law Judge advised at hearing, if such an application were granted by the service department, there would be no question as to the Appellant's entitlement to benefits.

The point was raised at hearing that the Veteran received a good conduct medal.  While this is true, this does not negate the character of discharge assigned and the limitations that it imposes as a result.

ORDER


The character of the Appellant's discharge is a bar to benefits administered by VA, and the appeal is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


